Citation Nr: 0721598	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of indebtedness in the 
amount of $6,024.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2003 action by a Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2005, the 
Board remanded the matter to afford the veteran a Board 
videoconference hearing.  Such hearing was scheduled in 
January 2006; however, the veteran failed to appear.



FINDINGS OF FACT

1.  The veteran was incarcerated from November 1995, to April 
1996, and from October 1998, to December 2002, following 
convictions for felony offenses, but failed to report his 
incarceration to VA, resulting in a total indebtedness of 
benefits in the amount of $6,024.00.

2.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $6,024.00 would be against the 
principles of equity and good conscience.

3.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $6,024.00 would subject the 
veteran and his spouse to undue financial hardship.



CONCLUSION OF LAW

There is no statutory bar to waiver of recovery of the 
$6,024.00 overpayment of VA compensation benefits, and the 
criteria for entitlement to waiver of recovery of the 
overpayment have been met.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by Chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any 
event, in light of the favorable decision as it relates to 
the issue of the waiver of indebtedness, no further 
discussion of notification or assistance is necessary at this 
point.  

Criteria & Analysis

Any person entitled to compensation who is incarcerated in a 
Federal, State, or local penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends, in an amount that exceeds 10 percent.  38 
U.S.C.A. § 5312.

When there has been no previous determination by the RO that 
there was willful intention on the appellant's part to commit 
fraud, misrepresentation, or exercise bad faith in the 
creation of the overpayment at issue, it must then be 
determined whether the evidence establishes that recovery of 
the indebtedness would be against equity and good conscience, 
in which case recovery of that payment may be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government, and, in making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) 
The fault of the debtor, (2) balancing fault between the 
debtor and VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of any existing benefits, 
(5) the unjust enrichment of the appellant, and (6) whether 
the appellant changed positions to his detriment in reliance 
upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  In the evaluation of whether equity and good 
conscience necessitate a favorable waiver decision, the Board 
must consider all of the specifically enumerated elements 
applicable to a particular case.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated 100 percent disabling effective April 
1980; left ear hearing loss, rated noncompensably disabling 
effective February 1969; diabetes mellitus, rated 20 percent 
disabling from February 1993, and 40 percent disabling from 
January 2003; and, status post cerebrovascular accident with 
left hemophoresis and peripheral neuropathy, rated 100 
percent disabling from May 2001.  The veteran is also in 
receipt of special monthly compensation under 38 U.S.C.A. 
§ 1114 and 38 C.F.R. § 3.350(i) from May 2001, due to his 
PTSD and status post cerebrovascular accident, and is in 
receipt of specially adapted housing under 38 U.S.C.A. 
§ 2101(a) due to being wheelchair bound as a result of status 
post cerebrovascular accident.

In December 1998, VA received notification that the veteran 
had been incarcerated for a felony, effective October 1, 
1998.  Correspondence dated in December 1998 was sent to the 
veteran proposing to reduce his monthly benefit payments to 
10 percent, effective December 1, 1998.  

In or about January 1999, the veteran completed documentation 
giving his spouse J.A.M. power of attorney, and requested 
that his spouse have an apportioned share of his benefits.  
He also claimed that he was incarcerated on a probation 
violation, and had been determined to be incompetent to stand 
trial.  In January 1999, J.A.M. submitted documentation 
reflecting that due to the veteran's incarceration his Social 
Security Administration (SSA) benefits had been stopped, and 
she stated that she was undergoing treatment for cancer.  She 
also stated that she was caring for her mother who was a 
'double stroke victim.'  She listed expenses and debts 
totaling approximately $3,000.00.  In February 1999, the 
veteran submitted correspondence in which he stated that his 
family was overwhelmed with household bills and debts due to 
the reduction of VA benefits, and due to his SSA benefits 
being taken away.  VA awarded J.A.M. an apportionment of the 
veteran's VA benefits per a February 1999 VA letter, 
effective December 1, 1998.  

In August 1999, the veteran was notified that VA had received 
notification that he had been incarcerated from November 
1995, to April 1996 as a result of a felony conviction.  As a 
result, VA proposed to reduce his monthly benefit payments to 
10 percent, from January 1996, to April 1996, which would 
create a debt.  In October 1999, VA implemented the reduction 
of benefits, thus creating a debt.

In December 2002, the veteran was released from prison, and 
his VA benefits resumed.  In January 2003, the veteran 
submitted a VA Form 5655, Financial Status Report, which 
indicated that he was not working and his spouse was not 
working, and that they were caring for his spouse's mother.  
He reported receiving $2,184.00 in VA compensation, and his 
expenses and debts totaled $2,505.00

In March 2003, the veteran was informed of an indebtedness of 
$3,248.81 due to his incarceration.  

In April 2003, VA issued an Administrative Decision in which 
it was determined that VA had committed an error resulting in 
the overpayment of benefits.  Apparently, J.A.M. wrongfully 
received an apportionment from December 6, 2002, to January 
31, 2003, which created an overpayment; however, it was 
determined that overpayment was due to administrative error 
and was disposed of administratively.

In August 2006, VA requested that the veteran complete an 
updated VA Form 5655 with regard to updated financial 
information; however, the veteran failed to respond.

The Court of Appeals for Veterans Claims has held that before 
a request for waiver of recovery of an overpayment can be 
adjudicated, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).

In the present case, there is no question that the 
establishment of an overpayment was correct inasmuch as the 
law is explicit in requiring that compensation be reduced to 
the 10 percent rate when a payee is incarcerated for more 
than 60 days.  The veteran does not contend otherwise.  He 
has offered no arguments to the effect that he was entitled 
under the law to continued receipt of compensation at the 100 
percent rate during his stays at the correctional facilities.  
Although VA did not receive notice of his 1995-1996 
incarceration until several years later, shortly after he was 
incarcerated in 1998, VA received notification of such 
incarceration, and the veteran immediately indicated that he 
desired an apportionment be granted to his spouse.

As explained in greater detail above, a waiver of recovery of 
an overpayment may be authorized if collection of the debt 
would be against equity and good conscience.

In essence, "equity and good conscience" means fairness as 
to both the veteran and the Government.  In making this 
determination, the regulations set forth a variety of 
elements which must be considered.  See Ridings, supra.

The record shows that the veteran has been given written 
notification on numerous occasions over the years of his 
obligation as a VA payee to report any incarceration to VA, 
and that he failed to provide such notice when he entered a 
correctional facility in November 1995, and again in October 
1998.  His failure to provide the notice resulted in creation 
of the indebtedness, and for that reason the RO has charged 
him with fault in creation of the indebtedness.

In considering the principles of equity and good conscience, 
however, the Board finds that the veteran's totally disabling 
PTSD reduces the fault to which he may properly be charged as 
a factor in determining his legal responsibility to 
restitution for the Government.  Although VA has not 
determined that the veteran is incompetent with regard to 
managing his funds, it is relevant that his service-connected 
PTSD has been rated totally disabling since 1980, and that he 
was purportedly found to be incompetent to stand trial in 
1998.  The evidence also reflects that he was incarcerated at 
a United States Medical Center for Federal Prisoners, as 
opposed to a regular federal prison, due to such finding of 
incompetency.  Given the nature of the veteran's service-
connected PTSD and a purported finding of incompetency, such 
must be given careful consideration in applying the equity 
and good conscience standard.

Moreover, the veteran has alleged that financial hardship 
would result from collection of the overpayment.  As noted, 
in February 1999, during the period of the veteran's 1998-
2002 incarceration, the veteran's spouse reported that she 
was unemployed, being treated for cancer, and caring for her 
ill mother.  As noted, she reported expenses, loan repayment, 
and debts totaling close to $3,000, and reported that she had 
$3.  In a January 2003 Financial Status Report, the veteran 
reported VA compensation in the amount of $2,184, and monthly 
expenses totaling $2,505, to include $730 for mortgage; $250 
for utilities; $500 for other living expenses to include 
fuel, insurance, and telephone; and $575 in debts to four 
creditors.  He also reported that his mother-in-law was 
receiving $300 per month of SSA benefits, but her care 
required additional monies.  (The Board recognizes that the 
veteran's mother-in-law is not considered a VA dependent as 
she is not related to the veteran.)  The Board notes that the 
veteran failed to provide updated financial information per 
an August 2006 request; however, does note that due to a 2000 
cerebrovascular accident (rated 100 percent disabling) he was 
left wheelchair bound and is in receipt of special monthly 
compensation due to being housebound, and is also in receipt 
of specially adapted housing.  

A waiver of the indebtedness would result in an unjust 
enrichment to the veteran in that he did receive benefits to 
which he was not entitled due to his incarceration; however, 
this element must be considered together with all the 
elements that make up the equity and good conscience 
standard.  Although updated financial information would 
provide a more detailed picture with regard to the veteran's 
income, expenses, and debts, after reviewing the evidence of 
record and resolving reasonable doubt in the veteran's favor, 
the Board believes that recovery of the overpayment would 
result in undue hardship in consideration of his totally 
disabling service-connected disabilities, and that his 
expenses likely exceed his income.  In sum, the circumstances 
in this case indicate a need for reasonableness and 
moderation in the exercising of the Government's right to 
collect the debt charged to the veteran. Accordingly, the 
Board concludes that recovery of the overpayment would be 
against equity and good conscience.  Waiver of recovery of 
the overpayment of VA benefits in the amount of $6,024.00 is 
in order.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 
1.965(a).


ORDER

Entitlement to waiver of recovery of indebtedness in the 
amount of $6024.00 is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


